Citation Nr: 1017910	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-28 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder.  The 
Veteran testified before the Board in July 2008.  The Board 
remanded this claim for additional development in September 
2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is at least as 
likely as not the result of his period of active service.


CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorder was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for an acquired psychiatric disorder.  The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  The Veteran's gynecological disabilities, 
however, are not disabilities subject to presumptive service 
connection.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without them.  38 C.F.R. 
§ 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran contends that he first began suffering from 
depression and anxiety during his period of service.  He 
alleges that his depression and anxiety arose because the war 
had broken out in Korea during his period of active duty and 
he had been frightened of the McCarthy hearings occurring at 
the time.  He reports that he had also been frightened of 
rumors that guerrillas were infiltrating the compound and 
stabbing soldiers in the back while they slept.  However, 
service treatment records are negative for any complaints or 
treatment for an acquired psychiatric disorder.  On 
separation examination in May 1954, the Veteran made no 
psychiatric complaints, and his psychiatric system was found 
to have no abnormalities.  

The first post-service evidence of record of the Veteran's 
acquired psychiatric disorder is a statement from the 
Veteran's private physician received in May 1963 that the 
Veteran had been treated for catatonic and paranoid 
schizophrenia in December 1958.  The physician further 
reported that the Veteran had continued to receive treatment 
for his schizophrenia in March 1959, at monthly intervals 
during 1961, and until October 1962.  The physician stated 
that the Veteran's last period of improvement was in July 
1962.  He noted that the Veteran considered quite 
unconsciously that his military service was a very traumatic 
part of his life.  

Post-service VA and private medical records dated from 
October 1962 to October 2009 show that the Veteran received 
intermittent treatment for chronic undifferentiated 
schizophrenia with paranoid features, bipolar disorder types 
I and II, mood disorder, and schizoaffective disorder.  

In support of his claim, the Veteran submitted lay statements 
dated in April 1963, May 1963, and August 2008 from his ex-
wife and his former mother-in-law.  The Veteran's former 
mother-in-law reported that prior to her daughter's marriage 
to the Veteran, she had expressed concern to her daughter of 
how he seemed to be a nervous person.  She stated that when 
she visited them after the birth of their first child in 
September 1955, the Veteran had exhibited strange behavior, 
refusing to allow anyone to visit his wife at the hospital 
other than his own mother and sister.  The Veteran's former 
mother-in-law also reported that the Veteran had been 
extremely rude to her when she had cooked the meat for dinner 
differently than her daughter usually did.  The Veteran's ex-
wife stated that shortly after she married him in September 
1954, she noticed that he would become easily upset, having 
crying fits and temper tantrums.  She reported an incident in 
the spring of 1955 where the Veteran attacked his brother 
upon being asked for payment for his painting of the 
Veteran's house.  She asserted that three weeks prior to the 
Veteran's hospitalization in December 1958, he had expressed 
his fear to her of having never been cured of the chancroid 
he had contracted in service.  The Veteran's ex-wife reported 
that she finally had the Veteran hospitalized after he got 
lost coming home from work and continued to experience 
hallucinations as well as nightmares where he would wake up 
yelling and thrashing about.  

On VA examination in November 1964, the Veteran complained of 
having difficulty concentrating and becoming confused at 
times.  He was noted to appear quite preoccupied with 
hesitant and slow speech.  Examination revealed that the 
Veteran was visibly depressed, preoccupied with himself, and 
somewhat confused.  He had flattened affect and vague long-
term memory.  There was considerable circumstantiality as the 
Veteran talked incessantly without pause.  He had minimal 
insight but denied delusions or hallucinations.  The examiner 
diagnosed the Veteran with schizophrenic reaction.  

In a July 2008 VA medical report, the Veteran's treating 
physician reported that the Veteran had complained of 
problems with anxiety and depression right after his 
discharge from service in 1954.  He reported having 
nightmares and mood swings from 1954 to 1955.  He stated that 
his episodes of sadness would last one week with isolation, 
his low energy would turn into anger, and he would not be 
able to sleep because of racing thoughts with nightmares.  
The physician noted that the Veteran had recalled many 
episodes within one year after discharge from service.  She 
also found that the Veteran's anxiety and depression at the 
time could have been a mild version of his bipolar condition.  
The VA physician opined that the stress of service and poor 
adjustment right after discharge from service had led to the 
onset of the Veteran's bipolar disorder within one year after 
service, which had been officially diagnosed in 1956.  

The Veteran testified before the Board at a July 2008 travel 
board hearing.  Testimony revealed, in pertinent part, that 
the Veteran had first suffered from depression and anxiety 
during his period of service.  He testified that his 
depression and anxiety had arisen because the war had broken 
out in Korea during his period of active duty and he had been 
frightened of the McCarthy hearings occurring at the time.  
He reported that he had also been frightened of rumors that 
guerrillas were infiltrating the compound and stabbing 
soldiers in the back while they slept.  He stated that being 
in the service was the first time that he had been away from 
family and friends, which also contributed to his anxiety and 
depression.  He reported that during service, he often had to 
isolate himself and take a break from work stress-related 
anxiety.  He testified that he continued to have problems 
such as vivid nightmares and that in approximately 1963, he 
was medically sedated in a city jail by a private physician 
and diagnosed with anxiety neurosis.  He reported two or 
three previous suicide attempts while being treated in the VA 
hospital.  He stated that he was currently retired but that 
he had performed volunteer work for 20 years.  He asserted 
that he had been forced to quit a previous job with 
electronics because his mental disability had prevented him 
from performing the duties properly.        

At a January 2010 VA examination, the examiner was asked to 
review the entire claims file and provide an opinion as to 
whether or not the Veteran had a psychiatric disorder in 1956 
and whether his current acquired psychiatric disorder was 
related to his period of service.  The examiner noted that in 
a November 2009 addendum to her July 2008 nexus opinion, the 
Veteran's treating physician had reiterated that the Veteran 
had made a credible statement that the onset of his 
psychiatric symptoms had been in 1956.  The examiner stated 
that the objective medical evidence amply validated that the 
Veteran had manifested an acquired psychiatric disorder 
episodically since December 1958.  He explained that due to 
the nature of psychiatric nosology during the 1950s and 
1960s, the Veteran's symptoms had been appropriately 
characterized at that time as being schizophrenia.  He 
asserted that since the initial presentation of symptoms had 
also been associated with a suicide attempt and mood 
disturbances and then subsequently reflective of current 
thinking about common diagnostic nomenclature, the Veteran 
was presently considered to have bipolar disorder II.  He 
noted that in the context of his VA outpatient treatment, the 
Veteran had continued to assert that he had experienced 
anxiety and depression between May 1954 and December 1958 and 
that his former wife and mother-in-law had witnessed his 
symptoms of agitation, depression, anxiety, and nightmares 
during that period of time.  He also observed that 
notwithstanding these statements, which were considered 
credible by the Veteran's treating VA physician, there was no 
other information in the claims file that represented 
independent medical verification of a psychiatric disorder 
prior to December 1958.  The examiner found that solely based 
on medical records, it would not be at least as likely as not 
that the Veteran had a psychiatric disorder in 1956.  
However, he opined that based on the Veteran's July 2008 
hearing testimony, the VA physician's clinical impression of 
the Veteran's credibility, and common clinical experience 
with people manifesting bipolar disorder, it was at least as 
likely as not that the Veteran's current bipolar disorder was 
etiologically related to his claimed symptoms during service 
of anxiety over McCarthy hearings and the need to seek 
solitude from time to time to reduce work stress-related 
anxiety.  He explained that while there was no concrete 
evidence to support the Veteran's current remembered symptoms 
during service or in the interim between 1954 to 1958, there 
was reasonable clinical cause to accept his retrospective 
claims as credible.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board does not find that the Veteran's lay statements 
lack credibility merely because they are unaccompanied by 
contemporaneous medical evidence.  See Davidson v. Shinseki, 
2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 
1337 ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  Although there was a 
lack of objective medical evidence to verify the Veteran's 
claim of experiencing psychiatric symptoms in service and 
within the first year after discharge from service, the July 
2008 and January 2010 VA examiners considered lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that the July 2008 and January 2010 medical 
opinions are probative and persuasive based on the examiners' 
thorough and detailed examination of the Veteran and the 
adequate rationales provided for the opinions.  In addition, 
there are no contrary competent medical opinions of record.  

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that the Veteran's acquired psychiatric 
disorder was incurred during active service.  Therefore, 
service connection for an acquired psychiatric disorder must 
be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for the Veteran's acquired psychiatric 
disorder is granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


